DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings filed on 07/31/2020 are accepted by the Examiner.
Specification
The disclosure filed on 07/31/2020 is accepted by the Examiner.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-10 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, iteratively training, by using a pre-trained neural network model as an original image classifier and inputting pre-processed images to the neural network in batches and pruning the original network model during the training, the pruning comprising for each convolutional layer of the model, modeling a four-dimensional tensor WN*C*H*W, where N is the number of convolution kernels, C is the number of channels of the convolution kernels, and H and W are the height and width of the convolution kernel respectively, dividing the weights of the convolution kernels into weight groups according to the dimensions of H and W, so that weights at the same spatial position in all the channels of all the convolution kernels in a convolutional layer .

    PNG
    media_image1.png
    470
    753
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gupta (US 20190244061 A1) discloses local binary pattern networks methods and systems.
Wang (US 20200302265 A1) discloses convolutional neural network-based image processing method and image processing apparatus.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JUAN A TORRES/           Primary Examiner, Art Unit 2636